UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-7448


CHRISTOPHER RAMSEY,

                Petitioner – Appellant,

          v.

MICHAEL MCCALL, Warden,

                Respondent – Appellee,

          and

HENRY MCMASTER; SOUTH CAROLINA, THE STATE OF,

                Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Henry F. Floyd, District Judge.
(1:10-cv-01538-HFF)


Submitted:   April 26, 2012                  Decided:   May 10, 2012


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Ramsey, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Christopher        Ramsey       seeks        to    appeal          the     district

court’s    order     accepting      the       recommendation           of    the       magistrate

judge    and     denying       relief    on     his       28    U.S.C.       §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate         of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial       showing         of     the       denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,         537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Ramsey has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

deny    Ramsey’s     request       for    DNA       testing       at    the       Government’s

expense.       We dispense with oral argument because the facts and

                                               3
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4